DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings

            The drawings are objected to because Figures 1 – 3 should label each element, instead of using blank boxes to represent the elements of the invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

            Claims 1 and 11 – 12 are objected to because of the following informalities:  

            In claim 1, “…and a second transceiver device, the system being wherein: the first transceiver device is a multisignal power radio transceiver device which comprises:…” in lines 2 – 4 should be corrected to “…and a second transceiver device, the system comprises: the first transceiver device being a multisignal power radio transceiver device which further comprises:…”.  Appropriate correction is required.

            In claim 1, “…and the second transceiver device is a multisignal radio transceiver device with no energy consumption which comprises:…” in lines 12 – 14 should be corrected to “…and the second transceiver device being a multisignal radio transceiver device with no energy consumption which further comprises:…”.  Appropriate correction is required.

            In claim 1, “determine, if necessary, one or more downconversion signals,” in line 18 should be corrected to “determine

            In claims 11 and 12, “The system for bidirectional device…” in line 1 should be corrected to “A system for bidirectional device…”.  Appropriate correction is required.

            In claim 11, “…and a second transceiver device, the system being wherein: the first transceiver device is a power radio transceiver device which comprises:…” in lines 2 – 4 should be corrected to “…and a second transceiver device, the system comprises: the first transceiver device being a power radio transceiver device which further comprises:…”.  Appropriate correction is required.

            In claim 11, “…and the second transceiver device is a multisignal radio transceiver device with no energy consumption which comprises:…” in lines 9 – 11 should be corrected to “…and the second transceiver device being a multisignal radio transceiver device with no energy consumption which further comprises:…”.  Appropriate correction is required.

            In claim 12, “…and a second transceiver device, the system being wherein: the first transceiver device is a power radio transceiver device which comprises:…” in lines 2 – 4 should be corrected to “…and a second transceiver device, the system comprises: the first transceiver device being a power radio transceiver device which further comprises:…”.  Appropriate correction is required.

            In claim 12, “…and the second transceiver device is a multisignal radio transceiver device with no energy consumption which comprises:…” in lines 10 – 12 should be corrected to “…and the second transceiver device being a multisignal radio transceiver device with no energy consumption which further comprises:…”.  Appropriate correction is required.

Allowable Subject Matter

            Claims 1 – 12 would be allowable if the drawing and claim objections are corrected, set forth in this Office action. 

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1 and 11 – 12, the prior art of record, specifically Saily (US 2022/0029645) teaches of a system for bidirectional transmission in a waveguide (#620, Fig.6) of a plurality of signals, between a first transceiver device (#610, Fig.6) and a second transceiver device (#630 to #640, Fig.6), the system being wherein: the first transceiver device is a power radio transceiver device which comprises a power radio transmitter for simultaneously transmitting, in the waveguide, a first signal composed of a first payload carrier signal (Baseband, BB, Fig.6), and one or more reference sinusoidal signals (LO signal from #602, Fig.6); and the second transceiver device is a multisignal transceiver device with no energy consumption which comprises a passive receiver (NFC, Paragraphs 0033 – 0034) configured to receive, via the waveguide (#620, Fig.6), the signals (LO signal, BB signal, Fig.6) transmitted by the first transceiver (#610, Fig.6).

           However, regarding claim 1, none of the cited prior art alone or in combination provides the motivation to teach: “the second transceiver device is a multisignal transceiver device with no energy consumption which comprises: a passive receiver with zero energy consumption, configured to: receive, via the plastic waveguide, the first signal transmitted by the first transceiver device; determine, if necessary, one or more downconversion signals, from one or more reference sinusoidal signals received; respectively perform one or more downconversions of said first signal received with, respectively, one or more of the downconversion signals; and restore the first payload carrier signal; and a passive transmitter with zero energy consumption, configured to: determine one or more upconversion signals from one or more of the reference sinusoidal signals received from the power radio transmitter; respectively perform one or more upconversions of a second payload carrier signal with, respectively, one or more of the upconversion signals; generate a second signal, said second signal being composed of a second carrier frequency modulated by said second payload carrier signal; and transmit said second signal in the plastic waveguide.”

           Re claim 11, none of the cited prior art alone or in combination provides the motivation to teach: “the second transceiver device is a multisignal transceiver device with no energy consumption which comprises a passive receiver configured to receive, via the plastic waveguide, the signals transmitted by the first transceiver, and to restore the first payload carrier signal through one or more heterodyne downconversions of said first signal received by, respectively, one or more heterodyne conversion signals determined from one or more reference sinusoidal signals received.”

            Re claim 12, none of the cited prior art alone or in combination provides the motivation to teach: “the second transceiver device is a multisignal transceiver device with no energy consumption which comprises: a passive receiver configured to receive, via the plastic waveguide, said at least one or more reference sinusoidal signals transmitted by the first transceiver; and a passive transmitter configured to transmit said second signal in the plastic waveguide, said second signal being composed of a second carrier frequency modulated by a second payload carrier signal, through one or more heterodyne upconversions of said second payload carrier signal by, respectively, one or more heterodyne conversion signals determined from one or more of said reference sinusoidal signals received by said passive receiver.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

            This application is in condition for allowance except for the following formal matters: 
          Applicant would need to overcome the drawing and claim objections, set forth in this Office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633